Exhibit 10.13

EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of August 19, 2014 by and among

TOPS MARKETS, LLC, a New York limited liability company, for itself and as agent
(in such capacity, the “Lead Borrower”) for the Borrowers named herein;

The BORROWERS party hereto;

The GUARANTORS party hereto;

The LENDERS party to the Credit Agreement referred to below; and

BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders (as defined below, the “Lenders”);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders, the Administrative Agent,
and the Collateral Agent, among others, have entered into a certain Amended and
Restated Credit Agreement dated as of December 14, 2012 (as amended and in
effect, the “Credit Agreement”); and

WHEREAS, the Loan Parties, the Required Lenders and the Administrative Agent
desire to modify certain provisions of the Credit Agreement as provided herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms and Conditions of Credit Agreement. All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference. All capitalized terms not otherwise defined herein shall have the
same meanings as in the Credit Agreement, as applicable.

 

2.

Representations and Warranties. Each Loan Party hereby represents and warrants
that as of the Second Amendment Effective Date, after giving effect to this
Amendment, (i) no Default or Event of Default by the Loan Parties exists under
the Credit Agreement or under any other Loan Document, and (ii) all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material

 

-1-



--------------------------------------------------------------------------------

  respects (or, in the case of any representation and warranty qualified by
materiality, in all respects), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, in the case of any
representation and warranty qualified by materiality, in all respects) as of
such earlier date.

 

3. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

  a. Amendments to Article I.

 

  i. The provisions of Section 1.01 of the Credit Agreement are hereby amended
by adding the following new definitions thereto in appropriate alphabetical
order:

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement dated August 19, 2014 by and among the Borrowers, the
Guarantors, the Required Lenders and the Agents.

“Second Amendment Effective Date” means August 19, 2014.

 

  ii. The definition of “Measurement Period” in Section 1.01 of the Credit
Agreement is hereby amended by adding to the end thereof the phrase “for which
internal financial statements have been delivered or have been required to be
delivered hereunder.”

 

  iii. The definition of “Payment Conditions” in Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (b)(i) thereof in its entirety
and by substituting the following in its stead:

“(i) the Borrowers have projected Availability on a Pro Forma Basis for each of
the seven (7) Fiscal Periods immediately following such transaction or payment
greater than (x) at any time until to the Determination Date, 50% of the Loan
Cap, and (y) after the Determination Date, 25% of the Loan Cap,”

 

  iv. The definition of “Tax Distributions” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“Tax Distributions” means Restricted Payments made to a direct or indirect
holder of an Equity Interest of a Loan Party in respect of any taxable period in
an aggregate amount for all such holders equal to the product of (a) the taxable
income of the Loan Parties for such period and (b) the highest combined marginal
federal, state and local tax rate

 

-2-



--------------------------------------------------------------------------------

applicable to individuals living in New York City, provided that Tax
Distributions may be made not more frequently than quarterly with respect to
each period for which an installment of estimated tax would be required to be
paid by the direct or indirect holders of Equity Interests of the Loan Parties,
except that an additional final Tax Distribution may be made after the final
taxable income of the Loan Parties has been determined.

 

  b. Amendments to Section 7.06. The provisions of Section 7.06 of the Credit
Agreement are hereby amended as follows:

 

  i. Subsections (e) and (f) of Section 7.06 of the Credit Agreement are each
hereby amended by deleting the term “Restricted Payment Conditions” therein and
replacing it with the term “Payment Conditions”.

 

  ii. Section 7.06 of the Credit Agreement is hereby further amended by deleting
the sentence at the end thereof in its entirety and by substituting the
following in its stead:

“Notwithstanding the foregoing, from the First Amendment Effective Date until
the Determination Date, the Borrowers shall not make any Restricted Payments
under Sections 7.06(e) or (f) above other than (i) payment of fees and expenses
related to the Tops Holding Acquisition, (ii) Restricted Payments to Tops
Holding II Corporation to make payments of interest on the 8.750%/9.500% Senior
Notes of Tops Holding II Corporation and (iii) so long as no Event of Default
has occurred and is continuing, other Restricted Payments by the Lead Borrower
to the Parent (and the Parent may make Restricted Payments to the holders of its
Equity Interests in a like amount) in an amount not to exceed $14,000,000 in the
aggregate, so long as, with respect to clauses (i) and (ii) above, (x) the
Availability Condition has been satisfied and (y) the Consolidated Fixed Charge
Coverage Ratio, calculated based upon the most recent Measurement Period, was
equal to or greater than 1.00:1.00; provided that after the Determination Date,
the foregoing in this sentence shall be of no further force and effect.”

 

4. Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent have been fulfilled to the satisfaction of
the Agents:

 

  a. This Amendment shall have been duly executed and delivered by the Loan
Parties and the Required Lenders, and the Administrative Agent shall have
received a fully executed copy hereof.

 

  b. After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default shall have occurred and be continuing.
The Agents and the Lenders hereby acknowledge and agree that to their actual
knowledge, no Default or Event of Default has occurred and is continuing as of
the date hereof.

 

-3-



--------------------------------------------------------------------------------

5. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 

6. Expenses. The Loan Parties shall reimburse the Agents for all costs, fees and
expenses incurred in connection herewith, including, without limitation,
reasonable attorneys’ fees in accordance with the terms of the Credit Agreement.

 

7. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

 

8. Governing Law. This Amendment shall be construed, governed, and enforced
pursuant to the laws of the State of New York.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.

 

TOPS MARKETS, LLC, as Lead Borrower and as a Borrower By:  

/s/ Frank Curci

Name:   Frank Curci Title:   President & CEO TOPS PT, LLC, as a Borrower By:  
TOPS MARKETS, LLC, as sole member By:  

/s/ Frank Curci

Name:   Frank Curci Title:   President & CEO TOPS HOLDING LLC, as a Guarantor
By:  

/s/ Frank Curci

Name:   Frank Curci Title:   President & CEO TOPS GIFT CARD COMPANY, LLC, as a
Guarantor By:  

/s/ Frank Curci

Name:   Frank Curci Title:   President & CEO ERIE LOGISTICS LLC, as a Guarantor
By:  

/s/ Frank Curci

Name:   Frank Curci Title:   President & CEO

 

-5-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent, and as a
Lender By:  

/s/ Roger Malouf

Name:   Roger Malouf Title:   Director

 

-6-



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brent E. Shay

Name:   Brent E. Shay Title:   Director

 

-7-